Case 2:20-cv-02600-SHL-cgc Document 59 Filed 10/09/20 Page 1 of 2                                    PageID 441



                                                                                                      Revised July 2012
                 United States District Court for Western District of Tennessee
                   MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
Katherine Anne Radek, Lauren Hayes, and Jannie Cherassaro
Defendant
Varsity Brands, LLC, Varsity Spirit, LLC, Varsity Spirit Fashion & Supplies, LLC, and U.S. All Star Federation, Inc.

 Case Number                                               Judge
2:20-cv-02649                                             Judge Sheryl Lipman

    Charles F. Barrett
I, _______________________________________________________        hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
__________________________________________________
 Plaintiffs                                                by whom I have been retained.

I am a member of good standing and eligible to practice before the following courts:
                                  Title of Court                                            Date Admitted

                    Tennessee Supreme Court                                                 02/02/2001
  United States District Court - Middle District of TN                                      05/29/2003
                    6th Circuit Court of Appeals                                            10/11/2017
                                   New York                                                  05/24/1999

I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




    The pro hac vice admission fee is $150.00 that shall be paid to the Clerk of Court through
                   the Court’s Electronic Case Filing System ’s pay.gov feature.




                                                     Page -1-
Case 2:20-cv-02600-SHL-cgc Document 59 Filed 10/09/20 Page 2 of 2                            PageID 442




I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name            First Name                           Middle Name/Initial

Barrett                           Charles                             F
 Applicant’s Firm Name
                         Neal & Harwell, PLC
 Applicant’s Address                                                      Room/Suite Number
 1201 Demonbreun Street                                                        Suite 1000

 City                                               State                         Zip Code
        Nashville                                           TN                               37203
 Applicant’s Email Address
              cbarrett@nealharwell.com
 Applicant’s Phone Number(s)
                               (615) 238-3647
                                     Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court’s Electronic Case Filing system to the following:


 Frank B. Thatcher, III                               Phone: (902) 524-5163
 BURCH PORTER & JOHNSON                               Fax: (901) 524-5024
 130 N. Court Ave.                                    Email: fthatcher@bpjlaw.com
 Memphis, TN 38203-2217


                                  Certificate of Consultation


 I consulted with defense counsel via e-mail on or about September 24, 2020 and they
 do not oppose this motion.




 Date                                               Electronic Signature of Applicant
        September 25, 2020                                Charles F. Barrett
                                                    S/



                                               Page -2-
